O’Neall, J.
Per Curiam, For the reasons stated in the opinions which have been delivered, the appeal in this case, on behalf of the defendants, must be dismissed. And so far as relates to the claim of Sarah Henry, as one of the issue of Elizabeth Bell, this Court has come to the conclusion, that the appeal on behalf of the complainants must also be dismissed. We think, however, that the possession of John Talbird, Sen., cannot avail to vest a title in him, by the statute of limitations, either against the distributees of his son, John Talbird, Jun., of which‘he was administrator, or against the claims of his infant daughter, Elizabeth Talbird. The shares of John Talbird, Jun., and Elizabeth Talbird, in the property devisedto *566*ssue mo^ier by &® will of their grandfather, are, therefore, neither of them, liable under the executions against their father, John Talbird, Sen.; andas to both of these shares in the slaves now jn question, the injunction must be perpetual. In other respects, the decree of the Circuit Court is affirmed.
De Saussure, Johnson, and Harper, Chancellors, and Gantt, Richardson, and Butler, Justices, concurred.

Decree modified.